UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. Congress Large Cap Growth Fund Congress Mid Cap Growth Fund Congress All Cap Opportunity Fund ANNUAL REPORT December 31, 2013 CONGRESS FUNDS TABLE OF CONTENTS Shareholder Letter 1 Sector Allocation 5 Historical Performance 6 Schedule of Investments Congress Large Cap Growth Fund 12 Congress Mid Cap Growth Fund 14 Congress All Cap Opportunity Fund 16 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 41 Expense Example 42 Approval of Investment Advisory Agreement 45 Trustees and Executive Officers 48 Additional Information 51 Privacy Notice Inside Back Cover Annual Letter to Mutual Fund Shareholders For the period January 1, 2013 to December 31, 2013 General Market Commentary: The old market adage “the stock market climbs a wall of worry” proved accurate in 2013.The market enjoyed its best year since the mid 1990s with the S&P 500 up 32.4% and was one of the best performing markets globally.Most of the “worries” related to changes in federal government policies.The sequester, a remnant of the 2011 budget agreement that incorporated both tax increases and mandatory spending cuts took effect in January, 2013.That was soon followed by the federal debt ceiling limit and budget disagreements.The Federal Reserve got into the act with talk of tapering its asset purchases in May, an action they formally announced in December.Market returns were generally broad based across economic sectors although more interest sensitive sectors such as utilities tended to lag. The US economy exhibited increasing strength throughout the year, culminating in third quarter GDP growth of 4%.Growth is largely attributable to the consumer as the housing market continued to improve fostering more confidence in big ticket purchases such as autos.As the year came to a close unemployment registered 6.7%, a substantial improvement over the prior year.Benign inflation and low interest rates should help support the moderate economic expansion. Performance Highlights: Large Cap Growth For the year the Fund’s retail class returned +28.84% compared with +32.39% for the S&P 500 Index.The institutional class returned 29.27%. The portfolio benefitted from the continued strength in consumer spending.Select retailers, restaurants and entertainment companies performed well throughout the year as consumer confidence improved.Our technology stocks were generally strong as consumers and businesses adopted more web based applications.The energy and materials sectors, while positive, proved to be more challenging for the portfolio as the domestic price for oil declined and industrial demand for materials has been slow to develop. Mid Cap Growth In 2013, the Fund’s retail class returned 35.72%, which roughly matched the return of the Russell Mid Cap Growth Index of 35.74%.The institutional class returned 35.88%. Our portfolio benefitted from strong security selection within the Industrials sector.Wabtec, a provider of value-added, technology-based equipment and 1 services for the global rail industry, and Hexcel, a carbon fiber manufacturer, contributed the most.Several Healthcare names, notably United Therapeutics and Mylan Labs, continued to post strong results and were rewarded with appreciating stocks. We lagged in the area of Consumer Discretionary which had the highest sector return in the Russell Mid Cap Growth Index.High growth names such as Netflix and Tesla outpaced the more tradition retail names which made up a large portion of our holdings.While the market was focused on the small number of days between Thanksgiving and Christmas, we were more interested in the overall strength of the consumer and their confidence. All Cap Opportunity For the year the Fund’s retail class returned +27.89% compared with +33.55% for the Russell 3000 Index.The institutional class returned 28.38%. Just as the markets seemed to stabilize through the first half of the year, the Federal Reserve began to disclose the possibility of modifying its support by “tapering” the purchases of securities in an orderly way.This led to increased scrutiny of corporate balance sheets and the assessment of individual companies’ operations in a potentially rising interest rate environment. As a result certain stocks with better balance sheets but also higher growth potential were in demand.The portfolio benefitted from various holdings with these characteristics across such sectors as gaming, energy and financial services Portfolio Commentary: Large Cap Growth The portfolio remains invested in seventy-five percent of holdings that paydividends.Technology stocks accounted for over 20% of the portfolio.Apple, Adobe Systems and Facebook were the largest holdings in this sector.Healthcare and consumer discretionary stocks also represented significant positions.Holdings in healthcare range from Celgene, a biotechnology company focused on cancer fighting drugs to Perrigo which is focused on store brand and generic pharmaceutical products.The portfolio has exposure to the worldwide economy which we expect to grow in the coming year. Mid Cap Growth Low interest rates and low inflation were beneficial for U.S. common stocks in 2013, and the Federal Reserve Bank’s forward guidance suggests a similar environment is likely for 2014.Equity investors, who watched in dismay at the debt and budget battles and stayed on the sidelines, missed out on strong returns in 2013.Any pick up in global growth should boost revenues and broader corporate profits as corporations actively improved operating and capital structures.There are still opportunities for U.S. equities in the year ahead, 2 especially those that operate from a position of financial strength and rely less on the cyclicality of the broader economy. All Cap Opportunity The portfolio is invested in a range of market capitalizations and styles.Consumer discretionary stocks represented over 20% of the portfolio, reflecting the positive outlook on consumer activities in such areas as gaming (Las Vegas Sands) and entertainment (Starz & Twenty-First Century Fox).The Fund also holds positions in information technology ranging from the ATM concern Cardtronics to data security company Palo Alto Networks,As 2014 progresses, we expect the economy to continue improving, allowing those companies with strong balance sheets several options to improve their businesses. In Closing: Thank you for the confidence you place in us and for your investment in the Fund.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Peter C. Andersen, CFA Todd Solomon, CFA Large Cap Growth All Cap Opportunity Mid Cap Growth 3 Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers.In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods.Investments in small and mid-sized companies involve additional risk such as limited liquidity and greater volatility than larger companies. The Congress All Cap Opportunity Fund may invest in debt securities which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Congress Large Cap Growth Fund may invest in Exchange Traded Funds (ETFs), which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Diversification does not assure a profit or protect against loss is a declining market. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell Mid Cap Growth Index measures performance of the mid-cap growth segment of the U.S. Equity Universe.The Russell 3000 Index measures performance of the largest 3,000 U.S. companies representing approximately 98% of the U.S. Equity Universe.One cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investment in this report. Congress Funds are distributed by Quasar Distributors, LLC 4 CONGRESS FUNDS SECTOR ALLOCATION at December 31, 2013 (Unaudited) Congress Large Cap Growth Fund Sector Percent of Net Assets Information Technology % Consumer Discretionary % Health Care % Industrials % Financials % Energy % Materials % Consumer Staples % Cash* 1.8 % Net Assets % * Cash Equivalents and Other Assets in Excess of Liabilities. Congress Mid Cap Growth Fund Sector Percent of Net Assets Industrials % Consumer Discretionary % Information Technology % Health Care % Consumer Staples % Financials % Materials % Energy % Cash* 2.5 % Net Assets % * Cash Equivalents and Other Assets in Excess of Liabilities. Congress All Cap Opportunity Fund Sector Percent of Net Assets Consumer Discretionary % Industrials % Information Technology % Health Care % Financials % Energy % Materials % Cash* 1.5 % Net Assets % * Cash Equivalents and Other Assets in Excess of Liabilities. 5 CONGRESS LARGE CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell 1000® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2013 One Three Since Inception Ending Value Year Year (3/31/2009) (12/31/2013) Congress Large Cap Growth Fund, Retail Class % % % $ Russell 1000® Growth Index % % % S&P 500® Index % % % This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 6 CONGRESS LARGE CAP GROWTH FUND HISTORICAL PERFORMANCE (Continued) Value of $500,000 vs. Russell 1000® Growth Index and S&P 500® Index Annualized Returns for the year ended December 31, 2013 One Three Since Inception Ending Value Year Year (4/30/2010) (12/31/2013) Congress Large Cap Growth Fund, Institutional Class % % % $ Russell 1000® Growth Index % % % S&P 500® Index % % % This chart illustrates the performance of a hypothetical $500,000 investment made on April 30, 2010, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 7 CONGRESS MID CAP GROWTH FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell Midcap® Growth Index and S&P 500® Index Annualized Returns for the period ended December 31, 2013 Since Inception Ending Value One Year (10/31/2012) (12/31/2013) Congress Mid Cap Growth Fund, Retail Class % % $ Russell Midcap® Growth Index % % S&P 500® Index % % This chart illustrates the performance of a hypothetical $10,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 8 CONGRESS MID CAP GROWTH FUND HISTORICAL PERFORMANCE (Continued) Value of $500,000 vs. Russell Midcap® Growth Index and S&P 500® Index Annualized Returns for the period ended December 31, 2013 Since Inception Ending Value One Year (10/31/2012) (12/31/2013) Congress Mid Cap Growth Fund, Institutional Class % % $ Russell Midcap® Growth Index % % S&P 500® Index % % This chart illustrates the performance of a hypothetical $500,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 9 CONGRESS ALL CAP OPPORTUNITY FUND HISTORICAL PERFORMANCE Value of $10,000 vs. Russell 3000® Index and S&P 500® Index Annualized Returns for the period ended December 31, 2013 Since Inception Ending Value One Year (10/31/2012) (12/31/2013) Congress All Cap Opportunity Fund, Retail Class % % $ Russell 3000® Index % % S&P 500® Index % % This chart illustrates the performance of a hypothetical $10,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 10 CONGRESS ALL CAP OPPORTUNITY FUND HISTORICAL PERFORMANCE (Continued) Value of $500,000 vs. Russell 3000® Index and S&P 500® Index Annualized Returns for the period ended December 31, 2013 Since Inception Ending Value One Year (10/31/2012) (12/31/2013) Congress All Cap Opportunity Fund, Institutional Class % % $ Russell 3000® Index % % S&P 500® Index % % This chart illustrates the performance of a hypothetical $500,000 investment made on October 31, 2012, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-888-688-1299. The Fund imposes a 1% redemption fee on shares held for less than 90 days.Performance does not reflect the redemption fee.If reflected, the total return would be reduced. 11 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2013 Shares Value COMMON STOCKS: 98.2% Capital Goods: 9.6% Cummins, Inc. $ Illinois Tool Works, Inc. Precision Castparts Corp. United Technologies Corp. Consumer Services: 2.6% Chipotle Mexican Grill, Inc.* Diversified Financials: 7.5% American Express Co. The Charles Schwab Corp. Intercontinental- Exchange, Inc. Energy: 9.5% EOG Resources, Inc. Exxon Mobil Corp. Noble Energy, Inc. Schlumberger Ltd. Food, Beverage & Tobacco: 2.4% Mondelez International, Inc. Health Care Equipment & Services: 4.8% AmerisourceBergen Corp. UnitedHealth Group, Inc. Household & Personal Products: 4.8% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class-A Insurance: 2.4% The Travelers Companies, Inc. Materials: 7.4% FMC Corp. Monsanto Co. Praxair, Inc. Media: 5.1% Comcast Corp. The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences: 9.5% Allergan, Inc. Celgene Corp.* Johnson & Johnson Perrigo Co. Retailing: 7.4% Dollar Tree, Inc.* The Home Depot, Inc. The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.4% Analog Devices, Inc. Software & Services: 15.2% Adobe Systems, Inc.* Citrix Systems, Inc.* eBay, Inc.* Facebook, Inc.* Google, Inc.* Visa, Inc. The accompanying notes are an integral part of these financial statements. 12 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Shares Value Technology Hardware & Equipment: 5.2% Apple, Inc. $ QUALCOMM, Inc. Transportation: 2.4% Canadian National Railway Co. TOTAL COMMON STOCKS (Cost $26,103,581) SHORT-TERM INVESTMENTS: 1.9% Money Market Fund: 1.9% Invesco Short-Term Prime Portfolio - Institutional Class, 0.060%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $642,805) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $26,746,386) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2013 Shares Value COMMON STOCKS: 95.2% Banks: 2.2% Signature Bank* $ Capital Goods: 14.4% A.O. Smith Corp. Donaldson Company, Inc. Hexcel Corp.* Hubbell, Inc. W.W. Grainger, Inc. Westinghouse Air Brake Technologies Corp. Commercial& Professional Services: 5.0% Cintas Corp. Equifax, Inc. Consumer Durables & Apparel: 7.4% Carter’s, Inc. Jarden Corp.* Wolverine World Wide, Inc. Consumer Services: 2.4% Texas Roadhouse, Inc. Diversified Financials: 2.5% Raymond James Financial, Inc. Energy: 4.7% Core Laboratories N.V. Oceaneering International, Inc.* Food, Beverage & Tobacco: 5.1% The Hain Celestial Group, Inc.* Ingredion, Inc. Health Care Equipment & Services: 7.2% The Cooper Companies, Inc. Henry Schein, Inc.* IDEXX Laboratories, Inc.* Household & Personal Products: 2.5% Church & Dwight Co., Inc. Materials: 5.0% FMC Corp. Sigma-Aldrich Corp. Pharmaceuticals, Biotechnology & Life Sciences: 5.2% Mylan, Inc.* United Therapeutics Corp.* Retailing: 12.0% The Buckle, Inc. O’Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. Semiconductor & Semiconductor Equipment: 2.5% Skyworks Solutions, Inc.* Software & Services: 12.2% Alliance Data Systems Corp.* Ansys, Inc.* Jack Henry & Associates, Inc. MICROS Systems, Inc.* The accompanying notes are an integral part of these financial statements. 14 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Shares Value Software & Services: 12.2% (Continued) TIBCO Software, Inc.* $ Technology Hardware & Equipment: 2.4% FEI Co. Transportation: 2.5% JB Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $45,777,784) REAL ESTATE INVESTMENT TRUSTS: 2.3% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,645,476) SHORT-TERM INVESTMENTS: 2.1% Money Market Fund: 2.1% Invesco Short-Term Prime Portfolio - Institutional Class, 0.060%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $1,299,904) TOTAL INVESTMENTS IN SECURITIES: 99.6% (Cost $48,723,164) Other Assets in Excess of Liabilities: 0.4% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at December 31, 2013 Shares Value COMMON STOCKS: 94.5% Banks: 4.1% People’s United Financial, Inc. $ Capital Goods: 10.7% Chart Industries, Inc.* Fortune Brands Home & Security, Inc. United Rentals, Inc.* Commercial& Professional Services: 4.1% Verisk Analytics, Inc.* Consumer Services: 8.5% Cracker Barrel Old Country Store, Inc. Las Vegas Sands Corp. Energy: 7.8% Anadarko Petroleum Corp. Phillips 66 Health Care Equipment & Services: 4.1% Covidien PLC Materials: 7.7% Airgas, Inc. Tronox Ltd. Media: 17.5% Lions Gate Entertainment Corp.* The Madison Square Garden Co.* Starz* Twenty-First Century Fox, Inc. Pharmaceuticals, Biotechnology & Life Sciences: 4.3% Valeant Pharmaceuticals International, Inc.* Retailing: 4.3% HSN, Inc. Software & Services: 12.5% Cardtronics, Inc.* Equinix, Inc.* VeriFone Systems, Inc.* Technology Hardware & Equipment: 4.9% Palo Alto Networks, Inc.* Transportation: 4.0% Canadian Pacific Railway Ltd. TOTAL COMMON STOCKS (Cost $6,767,077) REAL ESTATE INVESTMENT TRUSTS: 4.0% American Tower Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $319,548) The accompanying notes are an integral part of these financial statements. 16 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at December 31, 2013 (Continued) Shares Value SHORT-TERM INVESTMENTS: 1.6% Money Market Funds: 1.6% Invesco Short-Term Prime Portfolio - Institutional Class, 0.060%(a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $134,163) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $7,220,788) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) Seven-day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2013 Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund ASSETS: Investments in securities, at value (Cost $26,746,386, $48,723,164, and $7,220,788, respectively) $ $ $ Cash — — Receivables: Fund shares sold Dividends and interest Due from advisor, net — — Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased — — Fund shares redeemed — — Distribution fees Transfer agent fees Fund accounting fees Administration fees Investment advisory fees, net — Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Undistributed net investment income — Undistributed net realized gain on investments and foreign currency Net unrealized appreciation on investments Net assets $ $ $ Retail Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share Institutional Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share The accompanying notes are an integral part of these financial statements. 18 CONGRESS FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2013 Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,514, $1,380, and $452, respectively) $ $ $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Distribution fees Registration fees Audit fees Miscellaneous expenses Reports to shareholders Chief Compliance Officer fees Legal fees Custody fees Insurance expense Trustee fees Total expenses Less: fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED & UNREALIZED GAIN ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain on investments & foreign currency Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 19 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class ) ) Institutional Class ) ) From net realized gain on investments: Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Class(1) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class(1) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2013 December 31, 2012 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase (decrease) ) $ ) $ Net of redemption fees of $664 and $545, respectively. Year Ended Year Ended December 31, 2013 December 31, 2012 Shares Value Shares Value Institutional Class Shares sold $ — — Shares issued in reinvestment of distributions Shares redeemed(3) Net increase (decrease) $ ) $ ) Net of redemption fees of $1,487 and $0, respectively. The accompanying notes are an integral part of these financial statements. 21 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended December 31, December 31, 2012* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss ) ) Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments: Retail Class ) — Institutional Class ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ *Fund commenced operations on October 31, 2012. The accompanying notes are an integral part of these financial statements. 22 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Period Ended December 31, 2013 December 31, 2012* Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) ) ) — — Net increase $ $ Net of redemption fees of $3,049 and $0, respectively. Year Ended Period Ended December 31, 2013 December 31, 2012* Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ Net of redemption fees of $3,447 and $1,929, respectively. * Fund commenced operations on October 31, 2012. The accompanying notes are an integral part of these financial statements. 23 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended December 31, December 31, 2012* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class ) ) Institutional Class ) ) From net realized gain on investments: Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ — *Fund commenced operations on October 31, 2012. The accompanying notes are an integral part of these financial statements. 24 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Period Ended December 31, 2013 December 31, 2012* Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) ) ) 67 Net increase $ $ Net of redemption fees of $185 and $0, respectively. Year Ended Period Ended December 31, 2013 December 31, 2012* Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) ) Net increase $ $ *Fund commenced operations on October 31, 2012. The accompanying notes are an integral part of these financial statements. 25 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period RETAIL CLASS Period Ended Year Ended December 31, December 31, 2009* Net asset value, beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) — Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of year/period $ Total Return % %^ SUPPLEMENTAL DATA: Net assets, end of year/period (millions) $ Portfolio turnover rate 51
